Exhibit 10.2

THE CHUBB CORPORATION

LONG-TERM INCENTIVE PLAN (2014)

DEFERRED STOCK UNIT AGREEMENT

This DEFERRED STOCK UNIT AGREEMENT, dated as of [                    ], is by
and between The Chubb Corporation (the “Corporation”) and [                    ]
(the “Participant”), pursuant to The Chubb Corporation Long-Term Incentive Plan
(2014) (the “Plan”). Capitalized terms that are not defined herein shall have
the same meanings given to such terms in the Plan. If any provision of this
Agreement conflicts with any provision of the Plan (as either may be interpreted
from time to time by the Committee), the Plan shall control.

WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of Deferred Stock Units in accordance with the
terms and conditions of this Agreement, subject to the acceptance of its terms
by the Participant; and

WHEREAS, the Participant and the Corporation desire to enter into this Agreement
to evidence and confirm the grant of such Deferred Stock Units on the terms and
conditions set forth herein.

NOW, THEREFORE, the Participant and the Corporation agree as follows:

1. Grant of Deferred Stock Units. Pursuant to the provisions of the Plan, the
Corporation on the date set forth above (the “Grant Date”) has granted and
hereby evidences the grant to the Participant, subject to the terms and
conditions set forth herein and in the Plan, of an award of
[                    ] Deferred Stock Units (the “Award”).

2. Restrictions on Transfer. Until settlement of the Deferred Stock Units in
accordance with Section 5 or Section 7, the Deferred Stock Units may not be
sold, assigned, hypothecated, pledged, or otherwise transferred or encumbered in
any manner except (i) by will or the laws of descent and distribution or (ii) to
a “Permitted Transferee” (as defined in Section 11(c) of the Plan) with the
permission of, and subject to such conditions as may be imposed by, the
Committee.

3. No Rights as a Shareholder. Until shares of Stock are issued, if at all, in
satisfaction of the Corporation’s obligations under this Award, in the time and
manner provided in Section 5 or 7, the Participant shall have no rights as a
shareholder.

4. Dividend Equivalents. Without limiting the generality of the foregoing, until
the earlier to occur of (i) the settlement of the Deferred Stock Units in
accordance with Section 5 or 7, and (ii) the forfeiture or cancellation of the
Deferred Stock Units in accordance with the terms hereof, as soon as practicable
after cash dividends are paid on the Stock, the Participant shall be paid an
amount in cash equal to the amount of dividends paid on that number of shares of
the Stock as is equal to the number of the Participant’s Deferred Stock Units.
In any event, such payments shall be made on or prior to March 15 of the
calendar year immediately following the calendar year in which the actual
dividends are paid on shares of Stock.

 

-1-



--------------------------------------------------------------------------------

5. Settlement of Deferred Stock Units. The Corporation shall deliver to the
Participant (or, if applicable, the Participant’s Designated Beneficiary or
legal representative) that number of shares of Stock as is equal to the number
of Deferred Stock Units covered by the Award within 90 days after the earliest
of (i) the Participant’s death, (ii) the Participant’s Disability, or (iii) the
Participant’s Separation from Service. Notwithstanding the immediately preceding
sentence, but subject to such terms and conditions as the Committee may specify,
if the Participant shall have filed an election with the Corporation (and on a
form acceptable to the Committee) not later than the December 31 preceding the
Grant Date, the shares of Stock deliverable in respect of Deferred Stock Units
shall be issued at such later time as shall be specified in such election.
Notwithstanding anything in this Agreement to the contrary, if the Participant’s
service on the Board of Directors is terminated for Cause, as determined by the
Committee (or if the Committee determines that the Participant resigned from the
Board of Directors in anticipation of being removed for Cause), the Participant
shall forfeit any and all rights in respect of the Deferred Stock Units covered
by the Award and such Deferred Stock Units shall be immediately forfeited and
cancelled without further action by the Corporation or the Participant as of the
date of such termination of service.

6. Adjustment in Capitalization. In the event that the Committee shall determine
that any stock dividend, stock split, share combination, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Stock at a price substantially below fair market value, or other
similar corporate event affects the Stock such that an adjustment is required in
order to preserve, or to prevent the enlargement of, the benefits or potential
benefits intended to be made available under this Award, then the Committee
shall, in such manner as the Committee may deem equitable (in its sole
discretion), adjust any or all of the number and kind of units subject to this
Award and/or, if deemed appropriate, make provision for a cash payment to the
person holding this Award; provided, however, that, unless the Committee
determines otherwise, the number of Deferred Stock Units subject to this Award
shall always be a whole number.

7. Change in Control. Notwithstanding Section 5 of this Agreement, Section 9 of
the Plan shall apply in the event of a Change in Control.

8. Withholding; Acceleration. At the Committee’s discretion, the Participant
shall be required to either pay to the Corporation the amount of any taxes
required by law to be withheld as may be necessary in the opinion of the
Corporation to satisfy tax withholding required under the laws of any country,
state, province, city, or other jurisdiction with respect to Stock deliverable
hereunder or, in lieu thereof, the Corporation shall have the right to retain
(or the Participant may be offered the opportunity to elect to tender) the
number of shares of Stock whose Fair Market Value equals such amount required to
be withheld. Without limiting the generality of the foregoing, the Committee
shall have the sole discretion to accelerate the settlement of the Award, or a
portion thereof, in an amount that is necessary to reflect payment of state,
local, or foreign tax obligations arising from the Award, and any related
federal income tax withholding, before it has settled.

9. Committee Discretion; Delegation. Notwithstanding anything contained in this
Agreement to the contrary, the Committee, in its sole discretion and in
accordance with the terms of the Plan, may take any action that is authorized
under the terms of the Plan that is not contrary to the express terms hereof, at
such times (including, without limitation, upon or in connection with

 

-2-



--------------------------------------------------------------------------------

the Participant’s termination of service on the Board of Directors) and upon
such terms and conditions as the Committee shall determine. Nothing in this
Agreement shall limit or in any way restrict the power of the Committee,
consistent with the terms of the Plan, to delegate any of the powers reserved to
it hereunder to such person or persons as it shall designate from time to time.

10. No Right to Continued Service. Neither the execution and delivery hereof nor
the granting of the Award shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Corporation or any of the
Subsidiaries to engage or continue the service of the Participant for any
period.

11. Notice. Any notice given hereunder to the Corporation shall be addressed to
The Chubb Corporation, Attention: Secretary, 15 Mountain View Road, P.O. Box
1615, Warren, New Jersey 07061-1615, and any notice given hereunder to the
Participant shall be addressed to the Participant at the Participant’s address
as shown on the records of the Corporation.

12. Governing Law. The Award and the legal relations between the parties shall
be governed by and construed in accordance with the laws of the State of New
Jersey (without reference to the principles of conflicts of law).

13. Signature in Counterpart. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signature thereto
and hereto were upon the same instrument. This Agreement may be accepted by the
Participant by means of manual signature, electronic signature, or electronic
acceptance.

14. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the Corporation and the Participant and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the Corporation
or the Participant or their respective successors or permitted assigns any legal
or equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

15. Amendment. The Committee may affirmatively act to amend, modify, or
terminate this Agreement at any time or from time to time prior to payment in
any manner not inconsistent with the terms of the Plan. Any such action by the
Committee shall be subject to the Participant’s consent if the Committee
determines that such action would have a materially adverse effect on the
Participant’s rights under the Award, whether in whole or in part.
Notwithstanding the foregoing, the Committee, in its sole discretion, may amend
the Award if it determines such amendment is necessary or advisable for the
Corporation to comply with applicable law (including “Section 409A” (as defined
below)), regulation, rule, or accounting standard. As soon as is
administratively practicable following the date of any such amendment to this
Agreement, the Corporation shall notify the Participant of the amendment;
provided, however, that failure to provide such notice shall not invalidate or
otherwise impair the enforceability of such amendment.

16. Section 409A of the Code. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the date hereof (collectively, “Section 409A”).

 

-3-



--------------------------------------------------------------------------------

Without limiting the generality of Section 15, and notwithstanding any provision
of the Plan or this Agreement to the contrary, if at any time the Committee
determines that the Award may be subject to Section 409A, the Committee shall
have the right in its sole discretion (without any obligation to do so or to
indemnify the Participant or any other person for failure to do so) (a) to adopt
such amendments to the Plan or this Agreement or adopt such other policies and
procedures (including amendments, policies and procedures with retroactive
effect) that it determines are necessary or appropriate to preserve the intended
tax treatment of the benefits provided with respect to the Award, to preserve
the economic benefits thereof or to avoid less favorable accounting or tax
consequences for the Corporation or any of the Subsidiaries and/or (b) to take
any other actions that it determines are necessary or appropriate to exempt the
Award from Section 409A or to comply with the requirements of Section 409A and
thereby avoid the application of penalty taxes thereunder. Notwithstanding
anything herein to the contrary, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Participant or any other person to the
Corporation or any of its Affiliates, employees or agents.

17. Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Participant have executed this Agreement in duplicate as of the day and year
first above written.

 

THE CHUBB CORPORATION By:  

 

  Secretary By:  

 

 

-4-